DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending. Claims 1-12 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 09, 2021 and subsequent request to enter on April 27, 2021 has been entered.
Response to Arguments
Applicant's arguments, see Pg. 5-6 of the remarks, filed April 09, 2021 with respect to the 35 U.S.C. 102 rejections have been fully considered but they are not persuasive. 
As best understood, Applicant argues it would be undesirable for a lower height of the male engaging portion, as that would reduce the contact between the male and female portions of the seal. The Office respectfully disagrees with the characterization of the modification previously presented, since the claims previously did not define the height of the seal using the surfaces. Applicant’s arguments appear to assume that the male-female connection of Hayashi is such that a reduction in the projection height is required in a modification. No evidence of this is cited in Hayashi. Even assuming so, no evidence is provided to show any degree of reduction would be undesirable if there were other benefits which would be obtained. As explained in the rejection below, prior art suggests that the height of the projection claimed is less than the height of the seal in the previously presented modification. 

Applicant's arguments, see Pg. 6-7 of the remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Arguments regarding the 35 U.S.C. 103 rejections are based upon the arguments previously addressed above. Therefore, the arguments are found to be unpersuasive for the same reasons set forth above. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Lines 2-3 recite “said second sealing surface”. There is insufficient antecedent basis for this limitation in the claim. It is noted the limitation appears to have been renamed as “recess sealing surface”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 7,797,936 B2), hereinafter Hayashi, in view of Montemayor et al. (US 2015/0300365 A1), hereinafter Montemayor. The limitation regarding the relative heights is evidenced by Montemayor and Edwards (WO 2012165105 A1), hereinafter Edwards. References to the text of Edwards will refer to the copy of the translation provided with the IDS filed February 28, 2019. 
Regarding Claim 1, Figure 14 of Hayashi discloses a pump casing assembly comprising a first body part (123), a second body part (122), and a seal (44) disposed between said first and second body parts (123, 122), said first body part (123) having a first face that defines a recess having a recess sealing surface engaged by said seal (44) and said second body part (122) having a first face disposed opposite said first face of said first body part (123) and defining a first sealing surface engaged by said seal (44) and a projection (at 127, hereinafter 127) extending beyond the first sealing surface into said recess, the projection (127) has a height relative to the first sealing surface, wherein the seal (44) has a height. Col. 20, Lines 4-6 refer to (44) as a seal. See also annotated Figure 14’ below for the interpretation of first face (A) of the first body part 

    PNG
    media_image1.png
    588
    704
    media_image1.png
    Greyscale

Hayashi is silent regarding the height of the seal with respect to the projection. However, having the seal be compressed would have been obvious in view of Montemayor. 
Figures 6A-6B of Montemayor teaches a seal (130) that is compressed within a recess formed by grooves (132). During operation, the two parts (118a-b) may experience deformation. A compression of the seal (130) allows for accommodation for a certain degree of separation caused by deformation [0042]. As applied to Hayashi, the accommodation for separation motivates the seal (44) to be such that it is compressed when assembled. As a result of compression, the seal has a height extending from the first sealing surface to the recess sealing surface, exemplified in Figure 6A of Montemayor by the seal (130) having such a height between the surfaces of parts (188a-b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Hayashi such that the seal is 
The combination of Hayashi-Montemayor results wherein the height of the seal is greater than the height of the projection, as evidenced by Montemayor and Edwards. The projection (127) in Figure 14 of Hayashi is shown to extend towards body part (123), but the figure does not clearly show if a clearance is present between the two. If a clearance is present between the projection and part (123), the height of the seal (44), which is defined between the surfaces of (122) and (123), would be greater than the projection, which extends from the surface of (122). Montemayor notes that deformations are expected to occur during operation, resulting in clearances being formed. However, the compression of the seal (130) to a particular percentages allows for the accommodation of clearances [0042]. Thus, Montemayor shows that at least during operation, deformations would cause the height of the seal as claimed to be greater than the height of the projection as claimed, since clearances would occur while the seal remains in compression. Additionally, paragraph [0003] of Edwards notes that tolerances during manufacturing accumulate and result in clearances between casing components (see gap A in Figures 1-2). This is merely a result of acceptable variations during production. Thus, while it is not shown if a clearance is present in Figure 14 of Hayashi, it is reasonable to predict the presence of a clearance in a pump produced by the teachings of Hayashi merely due to constraints in manufacturing as exemplified by Edwards. 
Regarding Claim 2, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Figure 14 of Hayashi teaches wherein said first sealing surface (at B) is a planar surface. See also annotated Figure 14’ above. Note that Figure 14 is a cross-section of what is 
Regarding Claim 3, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Figure 14 of Hayashi teaches wherein said recess further defines a register surface (C) extending transverse to said recess sealing surface (of A) and said projection (127) defines a register face (D) that engages said register surface (C) to locate said second body part (122) relative to said first body part (123). See also annotated Figure 14’ above. 
Regarding Claim 4, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 3. 
Figure 14 of Hayashi teaches wherein said first body part (123) defines a hollow interior having a first longitudinal axis, said second body part (122) defines a hollow interior defining a second longitudinal axis and said register face (D) and register surface (C) are configured to locate said second body part (122) relative to said first body part (123) such that said first and second longitudinal axes are aligned (Col. 19, Lines 51-65). See also annotated Figure 14’ above. Both parts (123, 122) have axes aligned with the axis of the shaft (21). Also note projection (127) is described as cylindrical (Col. 19, Lines 25-29).
Regarding Claim 5, as far as it is understood, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 3. 
Figure 14 of Hayashi teaches wherein said register surface (C) and said register face (D) each extend perpendicular to said second sealing surface (at first face A). See also annotated Figure 14’ above. 
Regarding Claim 6, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 3. 
wherein at least one of said register surface (C) and said register face (D) comprises an annular surface. See also annotated Figure 14’ above. Col. 19, Lines 51-56 talk about the outer and inner circumference of the parts (127, 128) forming the register face and register surface. Projection (127) is described as cylindrical (Col. 19, Lines 25-29).
Regarding Claim 9, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Figure 14 of Hayashi teaches wherein said seal (44) and projection (127) are disposed side by side. 
Regarding Claim 10, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Figure 14 of Hayashi teaches wherein said projection (127) surrounds said first sealing surface (on face B). See also annotated Figure 14’ above. 
Regarding Claim 11, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Figure 14 of Hayashi teaches wherein said first sealing surface (on face B) is an annular surface and said projection (127) extends around a circumference of said annular surface. See also annotated Figure 14’ above. Note that Figure 14 is a cross-section of what is understood to have relatively consistent structure in the circumferential direction. Projection (127) is described as cylindrical (Col. 19, Lines 25-29). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Montemayor as applied to Claim 1 above, and further in view of Schaffer (US 2,814,368 A), hereinafter Schaffer.
Regarding Claim 7, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Hayashi does not expressly teach that the projection tapers as claimed. However, a tapering would have been obvious in view of Schaffer. 
Figures 2-3 of Schaffer teach a case assembly wherein a projection (4) is shaped such that said projection (4) has a tip (proximate 20, hereinafter 20) and a side face (face of adjacent 1) adjoining a first surface (end proximate 19) and extending to said tip (20), said side face being configured such that in cross section said projection (4) tapers so as to have a first thickness adjacent said first surface and a second thickness at said tip (20) that is less than said first thickness. The tapered shape allows for easier positioning of the projection (4) during insertion (Col. 3, Lines 14-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Hayashi-Montemayor such that the projection tapers as suggested by Schaffer, to provide the benefit of easier alignment. 
Regarding Claim 8, Hayashi, Montemayor, and Schaffer teach the turbomolecular pump casing assembly as set forth in Claim 7. 
Hayashi describes the projection (127) to be cylindrical, therefore its side face comprises an arcuate profile (Col. 19, Lines 25-29). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Montemayor as applied to Claim 1 above, and further in view of Eastwood et al. (US 2016/0160687 A1), hereinafter Eastwood.
Regarding Claim 12, Hayashi and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 

Figure 3 of Eastwood teaches a casing assembly of a turbine wherein a forward flange (100) may be scalloped, resulting in a plurality of projections disposed in spaced apart relation. The scalloping results in a reduction of weight [0045]. Although Eastwood and Hayashi are of different casing assemblies, one of ordinary skill would recognize that the removal of material via scalloping along edges would also result in a reduction of weight to the assembly of Hayashi. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Hayashi-Montemayor such that the assembly comprises a plurality of projections disposed in spaced apart relation about said first sealing surface as suggested by Eastwood, to provide the benefit of weight reduction. 

Claims 1-6 and 9-11, solely for purposes of expediting prosecution, are also rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa (US 2015/0345499 A1), hereinafter Tsubokawa, in view of Hayashi and Montemayor. The limitation regarding the relative heights is evidenced by Montemayor and Edwards. 
Regarding Claim 1, Tsubokawa teaches a turbomolecular pump casing assembly comprising a first body part (20), a second body part (23), a seal disposed between said first and second body parts (see circled part in annotated Figure 1’ below) [0022-0023]. 

    PNG
    media_image2.png
    552
    541
    media_image2.png
    Greyscale

Tsubokawa does not teach the specifics of the structure between the body parts and the seal as claimed. However, such a seal arrangement would have been obvious in view of Hayashi. 
Figure 14 of Hayashi teaches a pump casing assembly comprising a first body part (123), a second body part (122), and a seal (44) disposed between said first and second body parts (123, 122), said first body part (123) having a first face that defines a recess having a recess sealing surface engaged by said seal (44) and said second body part (122) having a first face disposed opposite said first face of said first body part (123) and defining a first sealing surface engaged by said seal (44) and a projection (at 127, hereinafter 127) extending beyond the first sealing surface into said recess, the projection (127) has a height relative to the first sealing surface, wherein the seal (44) has a height. Col. 20, Lines 4-6 refer to (44) as a seal. See also annotated Figure 14’ above. Hayashi teaches a known sealing arrangement for annular casing members. The turbomolecular pump exemplified in Figure 1 of Tsubokawa also contains annular casing members (20, 23). The seals taught by Hayashi are additionally capable of preventing leakage of gas while allowing ease of assembly (Col. 9, Line 65 – Col. 10, Line 3). Although Hayashi is with respect to a turbocharger compared to the turbomolecular pump taught by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomolecular pump casing assembly taught by Tsubokawa with the sealing arrangement taught by Hayashi, since the sealing arrangement is known in the art and is also capable of providing the benefit of effectively sealing while easing assembly. 
Tsubokawa and Hayashi are silent regarding the height of the seal with respect to the projection. However, having the seal be compressed would have been obvious in view of Montemayor. 
Figures 6A-6B of Montemayor teaches a seal (130) that is compressed within a recess formed by grooves (132). During operation, the two parts (118a-b) may experience deformation. A compression of the seal (130) allows for accommodation for a certain degree of separation caused by deformation [0042]. As applied to the assembly shown in Hayashi, the accommodation for separation motivates the seal (44) to be such that it is compressed when assembled. As a result of compression, the seal has a height extending from the first sealing surface to the recess sealing surface, exemplified in Figure 6A of Montemayor by the seal (130) having such a height between the surfaces of parts (188a-b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Tsubokawa-Hayashi such that the seal is compressed, forming a height extending from the first sealing surface to the recess sealing surface as suggested by Montemayor, to provide the benefit of accommodating for deformations. 
greater than the height of the projection, as evidenced by Montemayor and Edwards. This is explained above in the rejection of Claim 1 in view of Hayashi-Montemayor. 
Regarding Claim 2, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
The modification by Hayashi in Claim 1 results wherein said first sealing surface (at B) is a planar surface, as exemplified by Figure 14 of Hayashi. See also annotated Figure 14’ above. Note that Figure 14 is a cross-section of what is understood to have relatively consistent structure in the circumferential direction. Consistent structure is also suggested in Col. 12, Lines 32-46. 
Regarding Claim 3 Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
The modification by Hayashi in Claim 1 results wherein said recess further defines a register surface (C) extending transverse to said recess sealing surface (at A) and said projection (127) defines a register face (D) that engages said register surface (C) to locate said second body part (122) relative to said first body part (123), as exemplified by Figure 14 of Hayashi. See also annotated Figure 14’ above. 
Regarding Claim 4, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 3. 
The modification by Hayashi in Claim 1 results wherein said first body part (123) defines a hollow interior having a first longitudinal axis, said second body part (122) defines a hollow interior defining a second longitudinal axis and said register face (D) and register surface (C) are configured to locate said second body part (122) relative to said first body part (123) such that said first and second longitudinal axes are aligned, as exemplified by Figure 14 of Hayashi (Col. 
Regarding Claim 5, as far as it is definite and understood, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 3. 
The modification by Hayashi in Claim 1 results wherein said register surface (C) and said register face (D) each extend perpendicular to said second sealing surface (at first face A), as exemplified by annotated Figure 14’ above.  
Regarding Claim 6, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 3. 
The modification by Hayashi in Claim 1 results wherein at least one of said register surface (C) and said register face (D) comprises an annular surface, as exemplified by Figure 14 of Hayashi. See also annotated Figure 14’ above. Col. 19, Lines 51-56 talk about the outer and inner circumference of the parts (127, 128) forming the register face and register surface. Projection (127) is described as cylindrical (Col. 19, Lines 25-29).
Regarding Claim 9, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
The modification by Hayashi in Claim 1 results wherein said seal (44) and projection (127) are disposed side by side, as exemplified by Figure 14 of Hayashi. 
Regarding Claim 10, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
The modification by Hayashi in Claim 1 results wherein said projection (127) surrounds said first sealing surface (on face B), as exemplified by Figure 14 of Hayashi. See also annotated Figure 14’ above. 
Regarding Claim 11, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
The modification by Hayashi in Claim 1 results wherein said first sealing surface (on face B) is an annular surface and said projection (127) extends around a circumference of said annular surface, as exemplified by Figure 14 of Hayashi. See also annotated Figure 14’ above. Note that Figure 14 is a cross-section of what is understood to have relatively consistent structure in the circumferential direction. Projection (127) is described as cylindrical (Col. 19, Lines 25-29). 

Claims 7-8, solely for purposes of expediting prosecution, are also rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa, Hayashi, and Montemayor as applied to Claim 1 above, and further in view of Schaffer.
Regarding Claim 7, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Tsubokawa, Hayashi, and Montemayor do not expressly teach that the projection tapers as claimed. However, a tapering would have been obvious in view of Schaffer. 
Figures 2-3 of Schaffer teach a case assembly wherein a projection (4) is shaped such that said projection (4) has a tip (proximate 20, hereinafter 20) and a side face (face of adjacent 1) adjoining a first surface (end proximate 19) and extending to said tip (20), said side face being configured such that in cross section said projection (4) tapers so as to have a first thickness adjacent said first surface and a second thickness at said tip (20) that is less than said first thickness. The tapered shape allows for easier positioning of the projection (4) during insertion (Col. 3, Lines 14-20). 

Regarding Claim 8, Tsubokawa, Hayashi, Montemayor, and Schaffer teach the pump casing assembly as set forth in Claim 7. 
Hayashi describes the projection (127) to be cylindrical, therefore the modification by Hayashi in Claim 1 results wherein the side face comprises an arcuate profile (Col. 19, Lines 25-29). 

Claim 12, solely for purposes of expediting prosecution, is also rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa, Hayashi, and Montemayor as applied to Claim 1 above, and further in view of Eastwood.
Regarding Claim 12, Tsubokawa, Hayashi, and Montemayor teach the turbomolecular pump casing assembly as set forth in Claim 1. 
Tsubokawa, Hayashi, and Montemayor do not expressly teach a plurality of projections as claimed. However, a plurality of projections have been obvious in view of Eastwood. 
Figure 3 of Eastwood teaches a casing assembly of a turbine wherein a forward flange (100) may be scalloped, resulting in a plurality of projections disposed in spaced apart relation. The scalloping results in a reduction of weight [0045]. Although Eastwood and Tsubokawa-Hayashi-Montemayor are of different casing assemblies, one of ordinary skill would recognize that the removal of material via scalloping along edges would also result in a reduction of weight to the assembly of Tsubokawa-Hayashi-Montemayor. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamaguchi (US 2011/0014073 A1) teaches a similar casing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELTON K WONG/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745